—Amended order unanimously affirmed without costs. Memorandum: By failing to object to petitioner’s testimony concerning the contents of various letters, respondent failed to preserve for our review his present contention that the admission of that testimony violated the best evidence rule (see, CPLR 5501 [a] [3]). Were we to reach the issue, we would conclude that the testimony was properly admitted because petitioner sufficiently explained the unavailability of the primary evidence (see, Schozer v William Penn Life Ins. Co., 84 NY2d 639, 643-644). (Appeal from Amended Order of Genesee County Family Court, Graney, J. — Order of Protection.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.